Title: Thomas Paine McMahon to Thomas Jefferson, 12 August 1815
From: McMahon, Thomas Paine
To: Jefferson, Thomas


          Sir,  Washington City Augt 12th 1815
          With feelings of respect and gratitude for your Polite and friendly attention in Answering my letter to you in April 1813 I once more am induced to trouble you with a respectful Solicitation for your interest in having me Continued in the Army of the U. States as I entered it with the intention of making it a Profession; but unfortunately had very little acquaintance with the generals who made the Selection of officers who made for the Peace Establishment.
          I am fully aware Sir, of the rashness of my addressing You, but would beg you not to attribute it to arrogance; but to Place it to your goodness to me in 1813, and the friendly Sentiments You have expressed towards my father (Bernard McMahon) of Philada).
          Your complying with my request (if consistant) and Answering this letter will be ever gratefully Remembered, by, Sir,
          Very Respectfully Your Obedient ServtThos P: McMahonat McKeowens Hotel.
        